[J-102-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    IN RE: H.R., A MINOR                         :   No. 41 MAP 2019
                                                 :
                                                 :   Appeal from the Order of the
    APPEAL OF: H.R., A MINOR                     :   Superior Court at No. 199 EDA 2018
                                                 :   dated September 21, 2018 Affirming
                                                 :   the Order of the Court of Common
                                                 :   Pleas of Northampton County, Civil
                                                 :   Division, dated January 4, 2018, at
                                                 :   No. C-0048-CV-2017-10986
                                                 :
                                                 :   ARGUED: November 20, 2019


                                         OPINION


JUSTICE DOUGHERTY                                                DECIDED: April 1, 2020
        We granted discretionary review to determine whether the Court-Ordered

Involuntary Treatment of Certain Sexually Violent Persons statute, 42 Pa.C.S. §§6401-

6409 (Act 21), constitutes criminal punishment, such that its retroactive application is

unconstitutional under Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017) (plurality)

(registration requirements under Pennsylvania’s Sex Offender Registration and

Notification Act (SORNA) constitute criminal punishment and retroactive application

constitutes ex post facto violation). We also review the Act 21 mechanism for determining

whether an individual is a sexually violent delinquent child (SVDC),1 and consider its



1 Under Act 21, an SVDC is defined as “[a] person who has been found delinquent for an
act of sexual violence which if committed by an adult would be a violation of 18 Pa.C.S.
§§3121 (relating to rape), 3123 (relating to involuntary deviate sexual intercourse), 3124.1
(relating to sexual assault), 3125 (relating to aggravated indecent assault), 3126 (relating
validity after our recent decision in Commonwealth v. Butler, 25 WAP 2018 (Pa. filed Mar.

26, 2020) (Butler II) (SORNA requirements for sexually violent predators (SVPs) do not

constitute criminal punishment and are not subject to conditions articulated in Alleyne v.

United States, 570 U.S. 99 (2013) and Apprendi v New Jersey, 530 U.S. 466 (2000)). We

hold the Superior Court correctly determined the relevant provisions of Act 21 do not

constitute criminal punishment and therefore affirm that court’s order.

                                         I. Background

                                    A. The relevant statutes

       Act 21 governs situations where certain sexually violent persons may be

involuntarily committed for treatment and applies under circumstances described in the

Juvenile Act, 42 Pa.C.S. §§6301-6375. Specifically, Section 6352 of the Juvenile Act

provides that a child who is adjudicated delinquent may be, inter alia, placed on probation

“under conditions and limitations the court prescribes[,]” 42 Pa.C.S. §6352(a)(2), or

committed to “an institution, youth development center, camp, or other facility for

delinquent children operated under the direction or supervision of the court or other public

authority and approved by the Department of Public Welfare [(the Department)].” 42

Pa.C.S. §6352(a)(3). Pursuant to Section 6358 of the Juvenile Act, a child who has been

found to be delinquent for certain acts of sexual violence, has been committed pursuant

to Section 6352, and who remains committed upon reaching 20 years of age “shall be

subject to an assessment by the [Sex Offender Assessment Board (the Board),]” 42

Pa.C.S. §6358(a), to determine “whether or not the child is in need of commitment for

involuntary treatment due to a mental abnormality . . . or a personality disorder, either of




to indecent assault) or 4302 (relating to incest) and who has been determined to be in
need of commitment for involuntary treatment under [Act 21].” 42 Pa.C.S. §6402.


                                     [J-102-2019] - 2
which results in serious difficulty in controlling sexually violent behavior.” 42 Pa.C.S.

§6358(c).

       When the Board finds a child is in need of continued involuntary treatment, the

court shall conduct a dispositional review hearing no later than 180 days before the child’s

21st birthday, during which the court “shall consider the assessment, treatment

information and any other relevant information regarding the delinquent child[.]” 42

Pa.C.S. §6358(e). If “the court finds there is a prima facie case that the child is in need

of involuntary treatment under the provisions of Chapter 64,[2] the court shall direct that

the county solicitor or a designee file a petition to initiate proceedings under the provisions

of that chapter.” 42 Pa.C.S. §6358(f).

       Pursuant to Section 6403 of Act 21, the petition “shall set forth the facts constituting

reasonable grounds to believe the individual is within the criteria for court-ordered

involuntary treatment as set forth in subsection(a).”              42 Pa.C.S §6403(b)(2).

Subsection(a) provides that a person may be subject to court-ordered commitment for

involuntary treatment if the person:

              (1) Has been adjudicated delinquent for an act of sexual
              violence which if committed by an adult would be a violation
              of 18 Pa.C.S. §3121 (relating to rape), 3123 (relating to
              involuntary deviate sexual intercourse), 3124.1 (relating to
              sexual assault), 3125 (relating to aggravated indecent
              assault), 3126 (relating to indecent assault) or 4302 (relating
              to incest).


2 Chapter 64 of the Judicial Code encompasses Act 21 and applies to the commitment of
SVDCs found to be in need of involuntary treatment pursuant to Section 6358. More
specifically, Chapter 64 “establishes rights and procedures for the civil commitment of
[SVDCs] who, due to a mental abnormality or personality disorder, have serious difficulty
in controlling sexually violent behavior and thereby pose a danger to the public and further
provides for additional periods of commitment for involuntary treatment for said persons.”
42 Pa.C.S. §6401. The term “mental abnormality” as used in the relevant statutes is
defined as “[a] congenital or acquired condition of a person affecting the person's
emotional or volitional capacity.” 42 Pa.C.S. §6402.


                                       [J-102-2019] - 3
              (2) Has been committed to an institution or other facility
              pursuant to section 6352 (relating to disposition of delinquent
              child) and remains in any such institution or facility upon
              attaining 20 years of age as a result of having been
              adjudicated delinquent for the act of sexual violence.

              (3) Is in need of involuntary treatment due to a mental
              abnormality or personality disorder which results in serious
              difficulty in controlling sexually violent behavior that makes the
              person likely to engage in an act of sexual violence.
42 Pa.C.S. §6403(a).

       After the county solicitor or designee files a petition for involuntary treatment, the

court must hold a public hearing. 42 Pa.C.S §6403(c). If, following the hearing, the court

finds “by clear and convincing evidence that the person has a mental abnormality or

personality disorder which results in serious difficulty in controlling sexually violent

behavior that makes the person likely to engage in an act of sexual violence,” the court

must enter an order “directing the immediate commitment of the person for involuntary

inpatient treatment to a facility designated by the [D]epartment.” 42 Pa.C.S. §6403(d).

Initially, the person is committed for a one-year period, 42 Pa.C.S. §6404(a), and,

thereafter, he or she is subject to an annual review, during which the Board conducts

another assessment and the court holds a review hearing. 42 Pa.C.S. §6404(b). If,

following the review hearing, “the court determines by clear and convincing evidence that

the person continues to have serious difficulty controlling sexually violent behavior while

committed for inpatient treatment due to a mental abnormality or personality disorder that

makes the person likely to engage in an act of sexual violence,” the court must “order an

additional period of involuntary inpatient treatment of one year[.]” 42 Pa.C.S. §6404(b)(2).

       Additionally, and relevant to the present appeal, Act 21 was amended in 2011 to

add provisions related to involuntary outpatient treatment (2011 amendments).

Specifically, under the 2011 amendments, if the court determines after its annual review

hearing that the person no longer has serious difficulty in controlling sexually violent



                                      [J-102-2019] - 4
behavior in an inpatient setting, Section 6404(b)(2) directs the court to order the

Department, in consultation with the Board, to develop an outpatient treatment plan for

the person “consistent with the protection of the public safety and appropriate control,

care and treatment of the person.” 42 Pa.C.S. §6404(b)(2). A treatment facility director

or designee may also make such a determination at any time, whereupon he or she must

petition the court for a hearing, and the Board must conduct a new assessment. 42

Pa.C.S. §6404(c)(1), (2).     After this hearing, “[i]f the court determines by clear and

convincing evidence that the person continues to have serious difficulty controlling

sexually violent behavior while committed for inpatient treatment due to a mental

abnormality or personality disorder that makes the person likely to engage in an act of

sexual violence,” the court must “order that person be subject to the remainder of the

period of inpatient commitment. Otherwise, the court shall order the [D]epartment, in

consultation with the [B]oard, to develop an outpatient treatment plan for the person.” 42

Pa.C.S. §6404(c). Upon the court’s approval of the outpatient treatment plan, the court

must then order the transfer of the person to involuntary outpatient treatment pursuant to

Section 6404.2. 42 Pa.C.S. §6404.1.

       Significantly, the person initially must undergo involuntary outpatient treatment for

one year, 42 Pa.C.S. §6404.2(b), and the court may specify the terms and conditions of

the treatment, including, but not limited to:

              (1) Absolute compliance with the outpatient treatment plan.

              (2) Restrictions and requirements regarding the location of the
              person’s residence and the times the person must be
              physically present.

              (3) Restrictions and requirements regarding areas the person
              is not permitted to visit.

              (4) Restrictions and requirements regarding who the person
              may contact in any medium.


                                      [J-102-2019] - 5
              (5) Periodic polygraph tests.
42 Pa.C.S. §6404.2(a). If the person violates the treatment plan or any of the conditions

set forth by the court, or if the treatment provider “concludes that the person is having

serious difficulty controlling sexually violent behavior in an outpatient setting due to a

mental abnormality or personality disorder that makes the person likely to engage in an

act of sexual violence,” the court must be notified, 42 Pa.C.S §6404.2(d), whereupon “the

court shall revoke the transfer to involuntary outpatient treatment and order the immediate

return to involuntary inpatient treatment without a prior hearing.” 42 Pa.C.S. §6404.2(e).3

       Individuals who have been placed in involuntary outpatient treatment are subject

to an annual review. Specifically, prior to the expiration of the one-year commitment

period, the facility must submit an evaluation, and the Board must submit an assessment

to the court. 42 Pa.C.S §6404.2(f)(1). Thereafter, the court must conduct a review

hearing. 42 Pa.C.S. §6404.2(f)(2). If, following the hearing, “the court determines by

clear and convincing evidence that the person has serious difficulty controlling sexually

violent behavior due to a mental abnormality or personality disorder that makes the

person likely to engage in an act of sexual violence,” the court must order “an additional

period of involuntary inpatient treatment of one year; otherwise the court shall order the

discharge of the person and inform the person . . . of [his or her] obligation to attend

counseling[.]” Id. Under this current scheme, it is possible that a person who was deemed

an SVDC could be subjected to involuntary inpatient or outpatient treatment indefinitely. 4


3  Although the person is returned to involuntary inpatient treatment without a hearing,
“[t]he person may file a written request for a hearing after revocation of the transfer to
involuntary treatment. The court shall conduct a hearing pursuant to [S]ection 6403(c)
(relating to court-ordered involuntary treatment) within ten days of filing of the request.”
42 Pa.C.S. §6404.2(e).
4The Pennsylvania Department of Human Services (DHS), which operates the Sexual
Responsibility Treatment Program (SRTP) for SVDCs at Torrance State Hospital filed an



                                     [J-102-2019] - 6
                                  B. The present appeal

       On September 20, 2010, at the age of 13, appellant, H.R., was adjudicated

delinquent for indecent assault of a complainant less than 13 years of age. 5 Appellant

was placed on official probation and, pursuant to Section 6352 of the Juvenile Act, was

ordered to undergo inpatient treatment at a sex offender residential treatment facility.

       Appellant remained in treatment when he turned 20 in February 2017 and he was

assessed by the Board pursuant to Section 6352, which found that involuntary treatment

at a sex offender residential treatment facility was still necessary. The Board provided its

assessment to the court of common pleas, see 42 Pa.C.S. §6358(c), which then held a

dispositional review hearing pursuant to Section 6358(e) and determined a prima facie

case had been presented establishing the need for ongoing inpatient treatment.

Thereafter, on December 7, 2017, the Northampton County Solicitor’s designee filed a

petition for involuntary treatment pursuant to Section 6403(b)(1)-(2), and appellant’s

counsel filed a motion to dismiss. On January 4, 2018, following a hearing, the court

denied the motion to dismiss and granted the petition for involuntary treatment,

determining appellant was an SVDC and committing him to one year of mental health


amicus curiae brief, not in support of either party to this appeal, but to assist this Court in
reaching its decision. DHS’s Brief at 1-2. DHS states approximately 600 individuals have
been referred for evaluation under Act 21 since it became law over 15 years ago and only
71 of those referrals resulted in court-ordered commitment to the SRTP. Id. at 2-3. DHS
further states 11 individuals have since been discharged from the program completely
and seven individuals have been discharged to outpatient treatment since the 2011
amendments took effect; two of those seven were returned to inpatient treatment and five
were completely discharged from the program. Id. at 3-4. DHS also asserts SRTP
residents are never locked in their rooms and restraints are only used in emergency
situations. Id. at 5-7. Lastly, DHS states the SRTP is highly structured, employs Cognitive
Behavioral Therapy as its primary therapy model, and its goal is to enable residents to
become healthier individuals and productive members of society. Id. at 9-10.
5Relevant information about H.R., see pp. 7-9 infra, is taken from the trial court’s sealed
order dated January 4, 2018.



                                      [J-102-2019] - 7
treatment at Torrance State Hospital.6 Appellant filed an appeal in Superior Court,

forwarding two main arguments. First, appellant claimed Act 21 is punitive in nature, and

thus its procedure for determining whether an individual is an SVDC, which does not

comply with the principles announced in Apprendi and Alleyne,7 is unconstitutional. See,

e.g., Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017) (Butler I) (requirements

imposed on SVPs under SORNA constitute enhanced criminal punishment such that SVP


6 Appellant was initially placed on SORNA’s sex offender registry as an SVDC but was
later removed from the registry on February 5, 2018 pursuant to Muniz and
Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super. 2017) (Butler I), rev’d Butler II.
On February 21, 2018, the General Assembly passed Act 10 of 2018, which divided
SORNA into two subchapters to address the decisions in Muniz and Butler I. Subchapter
H is based on the original SORNA statute and is applicable to offenders who committed
their offenses after the December 20, 2012 effective date of SORNA, 42 Pa.C.S.
§9799.11(c); Subchapter I is applicable to offenders, like appellant, who committed their
offenses prior to the effective date of SORNA and to whom the Muniz decision might
apply. 42 Pa.C.S. §9799.52. However, Subchapter I does not provide for the registration
of SVDCs and does not apply to those who were adjudicated delinquent for sexual
offenses as juveniles. Therefore, SORNA, as amended by Act 10 and a subsequent
amendment, Act 29 of 2018, does not apply to appellant. We recognize a determination
of SVDC status for those who committed their offenses after the effective date of SORNA
does result in an SVDC being placed on the SORNA registry under Subchapter H and
SVDCs are subject to the same registration and notification requirements as SVPs
(SORNA Subchapter H requirements), see 42 Pa.C.S. §§9799.15, 9799.16, 9799.26,
9799.27, as well as lifetime monthly counseling pursuant to Act 21, see 42 Pa.C.S.
§6404.2(g). However, as discussed more fully below, we find the SORNA Subchapter H
requirements for SVDCs are not relevant to an analysis of whether the Act 21 restrictions
constitute criminal punishment.
7 In Apprendi, the United States Supreme Court held due process requires that “any fact
that increases the penalty for a crime beyond the prescribed statutory maximum must be
submitted to a jury, and proved beyond a reasonable doubt.” 530 U.S. at 490. The High
Court later applied Apprendi to mandatory minimum sentences in Alleyne, holding “facts
that increase mandatory minimum sentences must be submitted to the jury,” and “found
beyond a reasonable doubt.” 570 U.S at 116. Appellant’s arguments to the Superior
Court in this regard were premised upon his SVDC status being determined by a judge,
rather than a jury, using a clear and convincing evidence standard and his claim that the
provisions of Act 21, which are applicable to him as a result of the SVDC determination,
constitute enhanced criminal punishment for his juvenile adjudication.



                                    [J-102-2019] - 8
determination process violates due process), rev’d Butler II. Second, appellant argued

retroactive application to his case of the 2011 amendments, which entail criminal

punishment, is also unconstitutional.    See, e.g., Muniz, 164 A.3d at 1218 (SORNA

requirements have punitive effect under Kennedy v. Mendoza-Martinez, 372 U.S. 144

(1963) factors8 and thus SORNA’s retroactive application constitutes ex post facto

violation).9

8  In Mendoza-Martinez, the United States Supreme Court listed the following seven
factors as a framework for determining whether a statutory sanction is so punitive as to
negate a legislature’s expressed intention to identify the scheme as civil or regulatory:
“[w]hether the sanction involves an affirmative disability or restraint, whether it has
historically been regarded as a punishment, whether it comes into play only on a finding
of scienter, whether its operation will promote the traditional aims of punishment—
retribution and deterrence, whether the behavior to which it applies is already a crime,
whether an alternative purpose to which it may rationally be connected is assignable for
it, and whether it appears excessive in relation to the alternative purpose assigned[.]” 372
U.S. at 168-69 (footnotes omitted).
9 In Muniz, we held SORNA’s registration and notification requirements had punitive effect
pursuant to Mendoza-Martinez. We reasoned these statutory requirements imposed an
affirmative disability or restraint upon offenders due to the onerous in-person reporting
requirements and further found such requirements were akin to probation while the
publication provisions and online registry were similar to public shaming, both historical
forms of punishment. 164 A.3d at 1210-13. Although we determined that neither the
question of whether scienter was implicated nor whether the conduct to which SORNA
applies is already a crime were relevant to our analysis, we did find SORNA’s
requirements had a deterrent effect because they imposed substantial periods of
registration on offenders who would otherwise be subject to short terms of incarceration
and promoted retribution by providing for long periods of registration, mandatory in-
person reporting, and dissemination of private information on the internet. Id. at 1214-
16. Notwithstanding the fact we determined the SORNA requirements were rationally
connected to the nonpunitive purposes of protecting the public and preventing re-offense
by sex offenders, we concluded the requirements were excessive because they were
over-inclusive. Id. at 1217-18. Based on this analysis, we held SORNA’s requirements
were punitive and, as such, their retroactive application constituted an ex post facto
violation. Id. at 1218. The Superior Court subsequently extrapolated from our holding in
Muniz to hold Section 9799.24(e)(3) of SORNA is unconstitutional. See Butler I, 173 A.3d
at 1217-18 (SORNA requirements held punitive in Muniz, and thus, SVP designation
process in Section 9799.24(e)(3) unconstitutionally increases criminal punishment due to
failure to provide due process protections required by Apprendi and Alleyne). In doing
so, however, the Superior Court failed to recognize material differences between the



                                     [J-102-2019] - 9
       In a unanimous, published opinion, a three-judge panel of the Superior Court

affirmed. In re H.R., 196 A.3d 1059 (Pa. Super. 2018).10 The panel relied on In re S.A.,

925 A.2d 838 (Pa. Super. 2007)11 to hold the relevant provisions of Act 21 are not punitive

in either intent or effect. H.R., 196 A.3d at 1062-63. The panel additionally found

appellant’s reliance on Muniz and Butler I was misplaced because those decisions

concerned the punitive effect of SORNA rather than Act 21, which has been found

nonpunitive. Id. at 1063-64, citing S.A., 925 A.2d at 844-45. Lastly, the panel held the

2011 amendments were similarly nonpunitive because “[t]he purpose of Act 21 is to

provide for the treatment of [SVDCs]” and “[t]he out-patient provisions merely aid the court

in ensuring that a juvenile receives such treatment[.]” Id. at 1064-65.

       Appellant then filed a petition for allowance of appeal in this Court and we granted

review of the following question: “Is Act 21 punitive, such that its retroactive application

to [appellant] and its mechanism for determining whether an individual is a[n SVDC] are

unconstitutional under [Muniz and Butler I]?” In re H.R., 207 A.3d 906 (Pa. 2019) (per

curiam). As we consider the arguments of the parties, “we recognize there is a general

presumption that all lawfully enacted statutes are constitutional. In addition, as this case

presents a question of law, our scope of review is plenary and we review the lower courts’

legal determinations de novo.” Muniz, 164 A.3d at 1195 (internal citations omitted).

                                      II. Arguments

statutory requirements at issue in that case and those involved in Muniz, or the material
differences between SVPs and non-SVP sex offenders. Accordingly, we reversed the
decision in Butler II, slip op. at 30-31.
10Then Senior Judge William Platt authored the opinion, which was joined by Judge Anne
E. Lazarus and Judge Alice Beck Dubow.
11In S.A., the Superior Court held Act 21 was not intended to be punitive and the
Mendoza-Martinez factors weighed in favor of finding the statutory regime did not have a
punitive effect. 925 A.2d at 843-45. S.A. did not include discussion of the 2011
amendments as they had yet to be enacted.


                                     [J-102-2019] - 10
       Appellant’s claims regarding the constitutionality of Act 21 rise or fall on the

question of whether the statutory scheme constitutes criminal punishment. As such,

appellant contends Act 21 is punitive in effect under the Mendoza-Martinez factors. See

n.8, supra. With regard to the first factor, appellant argues the Superior Court has already

held the statute imposes an affirmative disability or restraint in S.A., 925 A.2d at 843-44,

which was decided “before the addition of mandatory outpatient treatment via the [2011

amendments.]” Appellant’s Brief at 30. Coupled with the new limitations on discharge,

appellant contends involuntary inpatient treatment constitutes an affirmative disability or

restraint and this factor weighs in favor of finding Act 21 punitive. Id. at 31. Appellant

also contends the SORNA Subchapter H requirements faced by many SVDCs provide

additional affirmative disabilities or restraints for the same reasons the Muniz Court found

the SORNA requirements to be an affirmative disability or restraint. Id. at 31-32.12

       With regard to the second factor, appellant claims the involuntary outpatient

treatment of SVDCs is akin to probation — historically considered to be punishment —

because such outpatient treatment plans may include absolute compliance, restrictions

regarding where SVDCs may reside and visit, whom they may contact, and periodic

polygraph tests where failure to comply can result in a return to involuntary inpatient

treatment. Id. at 34-35. Appellant contends such conditions “intimately resemble the sort

of conditions typically associated with probation” and this factor weighs in favor of finding

Act 21 punitive.    Id. at 35.    Appellant further argues the SORNA Subchapter H

12 Appellant recognizes he is not subject to the SORNA Subchapter H requirements, but
he includes discussion of them in his analysis because he claims Act 21 is
unconstitutional on its face. Appellant’s Brief at 27-29. Appellant contends these
allegedly punitive requirements must be considered in his facial challenge because “all
former delinquents found to be SVDCs on or after December 20, 2012” are subject to
Subchapter H, and thus, a substantial number of Act 21’s potential applications are
unconstitutional. Id. at 29, citing Clifton v. Allegheny Cty., 969 A.2d 1197, 1223 n.36 (Pa.
2009) (facial challenge must demonstrate substantial number of challenged statute’s
potential applications are unconstitutional).


                                     [J-102-2019] - 11
requirements enhance the punitive weight of this factor because, as stated in Muniz,

those requirements are similar to both probation and public shaming. Id. at 35-36.

       Appellant then claims the third Mendoza-Martinez factor in determining punitive

effect — whether the statute comes into play only after a finding of scienter — is of little

significance to the inquiry and moves on to a discussion of the fourth factor — whether

the statute promotes retribution and deterrence. Id. at 37. Although S.A. held this factor

did not weigh in favor of finding Act 21 punitive, appellant points out the S.A. court also

stated the provisions of Act 21 “‘could possibly deter behavior of delinquent juveniles.’”

Id., quoting S.A., 925 A.2d at 844. Appellant further argues the 2011 amendments alter

the analysis conducted by the S.A. court as outpatient treatment which “impose[s]

probationary-like conditions on an individual, following his release from inpatient

treatment, who no longer has serious difficulty controlling his sexually violent behavior.”

Id. at 38. Additionally, appellant claims the 2011 amendments require yearly review

hearings even after a discharge to outpatient treatment, which “permits a never-ending

loop of commitment, not only of continuous involuntary inpatient treatment, but of

involuntary inpatient to outpatient treatment and back to inpatient treatment, a cycle that

must certainly have a deterrent effect to potential offenders.” Id. at 39. Lastly, appellant

relies on Muniz to argue the SORNA Subchapter H requirements also have a deterrent

and retributive effect on offenders. Id. Based on the above, appellant contends this factor

weighs in favor of finding Act 21 is punitive. Id. at 40.

       Appellant then claims the fifth Mendoza-Martinez factor — whether the behavior

to which the statute applies is already a crime — carries little weight in this case. Id. at

41. With respect to the sixth factor — whether the provisions of Act 21 are rationally

related to an alternative nonpunitive purpose — appellant concedes it weighs in favor of

finding Act 21 nonpunitive as both the Act 21 and SORNA Subchapter H requirements




                                     [J-102-2019] - 12
are rationally related to a purpose other than punishment. Id. Regarding excessiveness,

the final Mendoza-Martinez factor, appellant contends “[t]he onerous restrictions that Act

21 places on an outpatient SVDC vastly exceed any potential public safety concerns

given that, by definition, an outpatient SVDC has been found to not have serious difficulty

controlling his sexually violent behavior.” Id. Appellant further claims “[i]t is notable that

Act 21 was enacted in 2003, which means that, for eight years, the General Assembly

viewed the statute as capable of protecting the public without the onerous additional

outpatient treatment obligation.” Id. at 42. Appellant contends it is clear Act 21 is now

excessive and the final factor weighs in favor of finding the statute punitive. Accordingly,

appellant argues the process for determining whether an individual is an SVDC is

unconstitutional and the retroactive application of the 2011 amendments is

unconstitutional under the ex post facto clauses of the United States and Pennsylvania

Constitutions pursuant to Muniz.

       In response, appellee, the Northampton County Office of the Solicitor, argues Act

21 is not punitive because “the only consequence of a judicial determination that a young

person has a mental abnormality or personality disorder that makes him or her likely to

engage in predatory sexually violent offenses is court-ordered treatment[,]” which is

different from the consequences in Muniz and Butler I. Appellee’s Brief at 8-9. To this

point, appellee contends the SORNA Subchapter H requirements are not relevant to our

analysis “because any punitive ramifications arising from a statutory SVDC designation

under Act 21 are wholly contained in SORNA” and “Act 21 is a complete law standing on

its own, such that the subject matter and the procedures set forth therein are in no way

impaired, rendered impossible, or rendered meaningless by the invalidation of any portion

of SORNA.” Id. at 10-11.




                                     [J-102-2019] - 13
       Appellee then discusses the Mendoza-Martinez factors. Appellee first recognizes

that involuntary civil commitment, i.e. confinement or detention, is an affirmative disability

or restraint sometimes considered to be punishment. Id. at 16. However, appellee notes

the Superior Court has held “‘the confinement of mentally unstable individuals who

present a danger to the public [is a] classic example of nonpunitive detention.’” Id.,

quoting S.A., 925 A.2d at 844 (internal citation and quotation omitted). Appellee further

states “[t]his finding is also dispositive of the second factor . . . which requires a

determination as to whether the challenged sanction has historically been regarded as

punishment.” Id. Next, appellee claims the third factor weighs in favor of finding Act 21

nonpunitive because no finding of scienter is required to commit an individual under Act

21. Id. at 16-17. With regard to the fourth factor, appellee argues “[a] law simply cannot

deter mental abnormalities or personality disorders” and “because Act 21 may operate on

an individual’s mental condition and their need for mental health treatment, it is not

retributive.” Id. at 17 (citation omitted). Appellee then agrees with appellant that whether

the behavior to which Act 21 applies is already a crime is not significant to our analysis

and that Act 21 is rationally related to the nonpunitive purpose of protecting the public,

which weighs in favor of finding Act 21 nonpunitive. Id. at 18. Regarding excessiveness,

appellee contends the 2011 amendments, including the outpatient treatment

requirements, are not excessive but instead “exist for ensuring that the individual receives

the treatment and support necessary to effectuate the improvement of his mental health.”

Id. at 21.

       In conclusion, appellee posits the statutory regime is clearly treatment rather than

punishment and compares Act 21 with the Mental Health Procedures Act (MHPA), 50

P.S. §§7101-7503, which uses a clear and convincing evidence standard and does not

require a crime to take place to commit an individual for involuntary treatment. Appellee’s




                                     [J-102-2019] - 14
Brief at 23. Appellee observes involuntary treatment can be indefinite under the MHPA

and the MHPA also provides for the possibility of outpatient treatment with a possible

return to inpatient treatment just like Act 21. Id. at 24-25, citing 50 P.S. §7301(c). Finally,

appellee notes the Superior Court has found involuntary commitment under the MHPA

constitutional, id. at 25, citing In re R.G., 11 A.3d 513 (Pa. Super. 2010) and the Supreme

Court of the United States has found similar involuntary commitment statutes

constitutional. Id. at 26, citing Jones v. United States, 463 U.S. 354 (1983). Appellee

thus rejects appellant’s attempt “to create a higher standard than the law provides by

convoluting treatment and punishment.” Id.

       The Pennsylvania Office of Attorney General (OAG) intervened in the matter and

filed a brief in support of appellee. The OAG contends Act 21 “is a civil, administrative

statute focused on providing therapy to SVDCs in a setting commensurate with the risk

they pose to the public, and which accounts for that risk through in-patient and out-patient

treatment and counseling.” OAG’s Brief at 14. The OAG further points out Act 21 relates

to juvenile proceedings, which are separate and apart from criminal proceedings and

therefore the due process rights at issue in Butler I do not apply because “neither the

Pennsylvania courts nor United States Supreme Court have found a due process right to

a jury trial in juvenile adjudications.” Id. at 22, citing McKeiver v. Pennsylvania, 403 U.S.

528 (1971). Additionally, the OAG argues Muniz is of limited precedential value to the

instant case for two reasons: 1) “Act 21 is separate from [SORNA] and Pennsylvania’s

sex offender registration scheme, and Act 21’s constitutionality does not depend on the

constitutionality of [SORNA;]” and 2) “[appellant] does not have to register as a sex

offender, so any [SORNA]-specific concerns do not apply to him or this appeal.” Id. at

26.




                                      [J-102-2019] - 15
       The OAG further contends Act 21 satisfies all the requirements of a nonpunitive

civil commitment statute as established by the United States Supreme Court in Kansas

v. Hendricks, 521 U.S. 346 (1997), which identified six features of nonpunitive civil

commitment statutes by stating, “‘[w]here the State has (1) disavowed any punitive intent;

(2) limited confinement to a small segment of particularly dangerous individuals; (3)

provided strict procedural safeguards; (4) directed that confined persons be segregated

from the general prison population and afforded the same status as others who have been

civilly committed; (5) recommended treatment if such is possible; and (6) permitted

immediate release upon a showing that the individual is no longer dangerous or mentally

impaired, we cannot say that it acted with punitive intent.’” Id. at 29-30, quoting Hendricks,

521 U.S. at 368-69 (internal quotation marks omitted). The OAG states “the General

Assembly intended Act 21 as civil and therapeutic” and even appellant “has

acknowledged that Act 21 was not intended as punitive[,]” which demonstrates the

General Assembly has disavowed any punitive intent. Id. at 31. Additionally, the OAG

contends Act 21 applies only to a limited number of particularly dangerous individuals:

SVDCs must have committed a serious act of sexual violence; failed to progress in the

juvenile system by their 20th birthday; and possess a mental abnormality or personality

disorder that compels them to commit further acts of sexual violence. Id. at 32-33. The

OAG further argues Act 21 provides strict procedural safeguards before and after a

commitment such as notice, a dispositional review hearing, a final hearing which includes

the right to counsel and an expert, a clear and convincing evidence burden placed on the

Commonwealth, the right to appeal, and annual reviews. Id. at 34. The OAG notes

committed SVDCs reside in mental health facilities rather than prisons and Act 21

requires “a rigorous individualized treatment program implemented by” the staffs of such

facilities. Id. at 41. Lastly, the OAG argues SVDCs may be released from inpatient and




                                     [J-102-2019] - 16
outpatient treatment immediately upon showing they are no longer impaired at their

annual review. Id. at 41-42. The OAG thus concludes Act 21 is nonpunitive pursuant to

Hendricks.

       The OAG argues a Mendoza-Martinez analysis leads to the same result. Although

it acknowledges Act 21 imposes an affirmative disability or restraint, the OAG contends

“detention ‘does not inexorably lead to the conclusion that the government has imposed

punishment,’ and that the state’s ability to restrict the freedom of the dangerously unstable

mentally ill is ‘one classic example of nonpunitive detention.’” Id. at 48, quoting S.A., 925

A.2d at 844 (internal citation and quotation omitted).        The OAG further argues the

outpatient treatment provisions for SVDCs do not constitute an affirmative disability or

restraint based on the similarities between SVDCs and SVPs and the fact that “the Muniz

Court’s holding did not upset its finding in [Commonwealth v. Williams, 832 A.2d 962 (Pa.

2003) (Williams II)]13 that the more-demanding counseling requirements for SVPs do not

13 In Williams II, this Court considered whether the registration, notification and counseling
(RNC) requirements applicable to SVPs under Megan’s Law II, a predecessor to SORNA,
constituted criminal punishment. 832 A.2d at 964. The Williams II Court conducted an
analysis under the Mendoza-Martinez rubric and found all factors weighed in favor of
finding the RNC requirements nonpunitive. Specifically, and relevant to this appeal,
Williams II found the RNC requirements: 1) did not impose an affirmative disability or
restraint because SVPs “remain[ed] free to live where they choose, come and go as they
please, and seek whatever employment they may desire[;]” 2) were not analogous to
public shaming or probation because disclosure of personal information was “aimed, not
at stigmatizing [SVPs], but at allowing potentially vulnerable members of the public to
avoid being victimized” and “counseling, by its very nature, is rehabilitative[;]” 3) did not
apply based upon a finding of scienter because SVP status was determined “based upon
a mental abnormality[;]” 4) did not promote retribution and deterrence because “they do
not require the individual to pay his debt to society” and SVPs, by definition, are “not likely
to be deterred, even by the threat of confinement[;]” 5) were not applied to criminal
conduct or “conduct at all, but to an individual’s status as suffering from a serious
psychological defect[;]” 6) were rationally connected to the nonpunitive purpose of
protecting the public; and 7) were “not in themselves sufficiently onerous to qualify as
punishment based upon alleged excessive.” Id. at 973-83 (internal citations and
quotations omitted).        Regarding excessiveness, however, the Williams II Court
recognized “one of the most troubling aspects of [Megan’s Law II was] that the [RNC



                                      [J-102-2019] - 17
constitute an affirmative disability or restraint because of their therapeutic nature.” Id. at

49-50, citing Muniz, 164 A.3d at 1211 and Williams II, 832 A.2d at 973-75.

       The OAG also argues that neither inpatient nor outpatient treatment for sex

offenders has historically been regarded as punishment because “‘counseling does not

serve punitive ends[,]’” id. at 52, quoting Williams II, 832 A.2d at 977, and individuals are

not subject to inpatient and outpatient treatment based on a conviction under Act 21 but

instead based on “the meaning of the facts at hand, along with the interpretations and

analyses of experts tasked with assessing [the individual.]” Id. at 53 (internal quotation

omitted) (emphasis in original). As such, the OAG contends the second factor weighs in

favor of finding Act 21 nonpunitive. The OAG also finds the third factor — whether Act

21 restrictions are triggered only upon a finding of scienter — to be significant since,

unlike in Muniz, “criminal intent does not determine whether a person is an SVDC, but

rather whether they have a mental abnormality or personality disorder.” Id. at 55 (citations

omitted).   As such, the OAG claims this factor “further supports finding [Act 21]

nonpunitive.” Id.

       Along these lines, the OAG also claims the differences between SVDCs and the

non-SVPs at issue in Muniz support a finding that Act 21 does not promote the traditional

aims of punishment — retribution and deterrence — and this factor also weighs in favor

of finding Act 21 nonpunitive. Id. In support of this assertion, the OAG contends because

SVDCs are unlikely to be deterred due to a mental abnormality or personality disorder

that prevents them from exercising control over their behavior, “the deterrence rationales

requirements last] for the [SVPs] entire lifetime” and “[a] reasonable argument could be
made that, to avoid excessiveness, the Legislature was required to provide some means
for a [SVP] to invoke judicial review in an effort to demonstrate that he no longer poses a
substantial risk to the community.” Id. a 982-83. However, since the record in that case
did not provide any information regarding successful SVP treatment, the Williams II Court
found its consideration of the Mendoza-Martinez factors led to the conclusion that the
RNC requirements under Megan’s Law II were nonpunitive. Id. at 983-84.


                                     [J-102-2019] - 18
discussed in Muniz do not apply to those burdened with such sexually deviant compulsive

impulses.” Id. at 56. The OAG also claims Muniz is distinguishable because Act 21

applies only to those adjudicated delinquent for a small number of serious crimes who

are also found to possess a mental abnormality or personality disorder whereas the

SORNA requirements at issue in Muniz strictly applied to those convicted of a large

number of crimes, many of which were misdemeanors. Id. at 57, citing Muniz, 164 A.3d

at 1214-15. The OAG further claims retribution is not at issue under Act 21 “because

designation as an SVDC does not follow a juvenile adjudication, but results from the

processes set forth in the statute[.]” Id. at 59. The OAG argues the fifth factor — whether

the behavior to which Act 21 applies is already a crime — is significant here and supports

a finding Act 21 is nonpunitive because individuals are subject to Act 21 when “they

possess a mental abnormality or personality disorder resulting in serious difficulty

controlling sexually violent behavior, not because they were adjudicated delinquent.” Id.

at 60.

         Relying on S.A., the OAG argues it is “‘[i]ndisputable that non-punitive purposes

[of] Act 21 are the safety of the public and treatment of [SVDCs]’” and “this factor supports

finding Act 21 nonpunitive.” Id., quoting S.A., 925 A.2d at 844. Regarding excessiveness,

the OAG argues this Court’s concerns in Muniz about the volume of offenses that required

registration under SORNA “do not apply to Act 21, which references only a limited number

of serious sex offenses[,]” and this Court’s concerns in Williams II regarding the fact

Megan’s Law II lacked a mechanism allowing SVPs to challenge their designation “do not

apply to Act 21, which requires annual review of an SVDC’s civil commitment and a

renewed finding that they continue to qualify for inpatient treatment.” Id. at 61-62. The

OAG further claims outpatient treatment, which is “less-restrictive and less-onerous” is

not punishment but instead “serves to facilitate an SVDC’s safe transition from a confined




                                     [J-102-2019] - 19
controlled environment to an independent life in the community, while seeking to avoid

relapse into sexually violent conduct through continued therapy and supervision.” Id. at

62. Accordingly, the OAG contends “Act 21 is not excessive in relation to its purpose[s]

of treatment and protecting the public from SVDCs, and this factor further supports finding

the Act nonpunitive.”    Id.   The OAG emphasizes that, “[a]part from the inpatient

commitment of SVDCs under Act 21 functioning as an affirmative disability or restraint,

all of the Mendoza-Martinez factors support finding Act 21 nonpunitive.” Id.

       Alternatively, the OAG argues even if this Court were to hold Act 21 is punitive, the

process for determining whether an individual is an SVDC does not violate Alleyne and

Apprendi for two reasons. First, the OAG contends the Apprendi rule does not apply here

because Apprendi applies only to criminal proceedings and “Act 21 does not involve

criminal law or criminal proceedings,” which is proven by the fact that appellant “was never

charged with or convicted of a crime and was not committed to inpatient treatment under

Act 21 pursuant to a criminal conviction.” Id. at 68. Second, the OAG, relying upon

Oregon v. Ice, 555 U.S. 160 (2009), contends the Alleyne and Apprendi principles are

inapposite where “the facts in question were not those traditionally decided by juries under

the common law.” Id. at 70. In support of this theory, the OAG claims “[b]ecause Act 21

is a part of a recent phenomenon of sex offender-specific statutory schemes unconnected

to historical, common-law practices, the Apprendi rule does not apply.” Id. at 72. The

OAG further argues that whether an individual has a mental abnormality or personality

disorder is the type of evidence that would not normally be determined by a jury as

“evidence relevant to whether a defendant is likely to reoffend or pose a future danger to

the public is exactly the type typically precluded from a jury’s consideration, because such

facts ‘could substantially prejudice the defense at the guilt phase of a trial.’” Id. at 79,

quoting Ice, 555 U.S. at 172. As such, the OAG contends this Court should “rule that




                                     [J-102-2019] - 20
judicial fact-finding under Act 21 falls outside the scope of Apprendi and Alleyne and is

not subject to the Apprendi rule.” Id. at 83.

                                           III. Analysis

       As we have seen, appellant believes the retroactive application of Act 21 to his

case results in an ex post facto violation pursuant to Muniz, and that Act 21’s mechanism

for determining whether an individual is an SVDC violates due process.             However,

appellant may succeed in the present appeal only if we first determine Act 21 constitutes

criminal punishment. See Muniz, 164 A.3d at 1208 (ex post facto claims depend upon

finding sanctions constitute criminal punishment); Commonwealth v. Lee, 935 A.2d 865,

880 (Pa. 2007) (due process claims under Apprendi and Alleyne cannot succeed where

sanctions do not constitute punishment). Preliminarily, we agree with the OAG that Muniz

is of limited precedential value because SVDCs are different from the non-SVP SORNA

registrants in Muniz due to heightened public safety concerns based on the determination

that an SVDC “is in need of commitment for involuntary treatment due to a mental

abnormality . . . or a personality disorder, either of which results in serious difficulty in

controlling sexually violent behavior.” 42 Pa.C.S. §6358(c); see also Butler II, slip op. at

20 (“SVPs are different from the non-SVP SORNA registrants at issue in Muniz due to

heightened public safety concerns based on the determination SVPs have a mental

abnormality or personality disorder that makes the individual likely to engage in predatory

sexually violent offenses”), quoting 42 Pa.C.S. §9799.12.

       We also agree with appellee and the OAG that the SORNA Subchapter H

requirements are not relevant to our analysis of whether Act 21 constitutes criminal

punishment. As appellant himself concedes, he is not subject to the SORNA Subchapter

H requirements. See 42 Pa.C.S. §9799.11(c); Appellant’s Brief at 27-28. Moreover,

appellant’s claim that he is forwarding a facial constitutional challenge is waived as he




                                     [J-102-2019] - 21
failed to raise it in the courts below. See Pa.R.A.P. 302(a) (“Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”). Instead, appellant

argued Act 21 and SORNA were inextricably linked such that the statutes were incapable

of severance. See Appellant’s Brief at 27 (“Before the Trial Court, [appellant] had argued

that SORNA and Act 21 were inextricably linked together, forming a non-severable,

integrated framework.”).    In any event, appellant’s facial challenge necessarily fails

because he has failed to prove a “substantial number of the challenged statute’s potential

applications are unconstitutional.” Clifton, 969 A.2d at 1223 n.36 (internal citation and

quotation omitted).

       First, the SORNA Subchapter H requirements relating to registration and

notification are identical to corresponding portions of SORNA’s registration, notification

and counseling (RNC) requirements for SVPs. We recently determined these RNC

requirements are non-punitive. See Butler II, slip op. at 30. Additionally, even if they

were punitive, the overwhelming majority of situations where Act 21 applies do not involve

the SORNA Subchapter H requirements. DHS’s Brief at Appendix A (only eight of 72

individuals subject to Act 21 were adjudicated delinquent in 2012 or later and were thus

potentially subject to SORNA Subchapter H requirements). Accordingly, the SORNA

Subchapter H requirements are not relevant to our analysis of whether Act 21 constitutes

criminal punishment.

       With the foregoing in mind, we must conduct an examination of Act 21 using the

two-part inquiry employed in Muniz:
       We first consider whether the General Assembly’s intent was to impose
       punishment, and, if not, whether the statutory scheme is nonetheless so
       punitive either in purpose or effect as to negate the legislature’s non-
       punitive intent. If we find the General Assembly intended to enact a civil
       scheme, we then must determine whether the law is punitive in effect by
       considering the Mendoza-Martinez factors. We recognize only the clearest
       proof may establish that a law is punitive in effect. Furthermore, in



                                     [J-102-2019] - 22
       determining whether a statute is civil or punitive, we must examine the law’s
       entire statutory scheme.
Muniz, 164 A.3d at 1208 (internal citations and quotations omitted). See also Butler II,

slip op. at 20-21 (applying two-part test to determine whether RNC requirements were

punitive in intent or effect).

                                 A. Intent of the General Assembly

       The parties agree the General Assembly’s stated intention in enacting Act 21 was

nonpunitive. See Appellant’s Brief at 30 (recognizing Act 21’s “expressed intent” is non-

punitive); Appellee’s Brief at 12-13 (“sole objective of Act 21 is ensuring that young people

receive necessary treatment”); OAG’s Brief at 46 (Court must determine whether Act 21

is punitive in effect despite nonpunitive legislative intent). Following a review of the

statute, we reach the same conclusion.

       Analyzing the General Assembly’s purpose in enacting a particular statute “is a

question of statutory construction and we must consider the statute’s text and its structure

to determine the legislative objective. Furthermore, considerable deference must be

afforded to the intent as the legislature has stated it.” Muniz, 164 A.3d at 1209 (internal

citations, quotations, and brackets omitted). The plain language of Section 6401 confirms

Act 21 “establishes rights and procedures for the civil commitment of [SVDCs] who, due

to a mental abnormality or personality disorder, have serious difficulty in controlling

sexually violent behavior and thereby pose a danger to the public and further provides for

additional periods of commitment for involuntary treatment for said persons.” 42 Pa.C.S.

§6401. Accordingly, we have little difficulty concluding the General Assembly’s intent with

regard to Act 21 was not to punish SVDCs, but to provide procedures for their civil

commitment and thereby promote public safety.

                                 B. Mendoza-Martinez Factors




                                       [J-102-2019] - 23
        We now consider the Mendoza-Martinez factors to determine whether the

procedures and restrictions set forth in Act 21 are sufficiently punitive in effect to

overcome the General Assembly’s stated nonpunitive purpose. Williams II, 832 A.2d at

971.

                    i. Is there an affirmative disability or restraint?

        Inpatient treatment under Act 21 naturally places an affirmative disability or

restraint upon SVDCs as they are required to reside at Torrance State Hospital until they

are able to demonstrate they no longer have difficulty controlling sexually violent behavior

in the inpatient setting. See 42 Pa.C.S. §6404(b)(2); see also Hendricks, 521 U.S. at 363

(civil commitment involves affirmative restraint). The outpatient treatment requirements

of Act 21 can also involve affirmative disabilities; the court ordering outpatient treatment

may impose conditions and restrictions regarding where an SVDC may reside and visit,

and whom an SVDC may contact. 42 Pa.C.S. §6404.2(a). The outpatient treatment

requirements may be more onerous than the registration requirements discussed in both

Williams II and Muniz because, unlike in those cases, SVDCs do not “remain ‘free to live

where they choose [and] come and go as they please[.]’” Williams II, 832 A.2d at 973,

quoting Femedeer v. Haun, 227 F.3d 1244, 1250 (10th Cir. 2000). Although this factor

weighs in favor of finding Act 21 punitive, we are cognizant “that merely placing affirmative

disabilities or restraints on [SVDCs] ‘does not inexorably lead to the conclusion that the

government has imposed punishment . . . [as t]he State may take measures to restrict the

freedom of the dangerously mentally ill[, which] is a legitimate nonpunitive governmental

objective and has been historically so regarded.’” Butler II, slip op. at 23-24, quoting

Hendricks, 521 U.S. at 363 (internal citations and quotations omitted).

       ii. Are the restrictions the kind that have been historically regarded as a
                                       punishment?




                                     [J-102-2019] - 24
       As stated above, restricting the freedom of the dangerously mentally ill has been

historically regarded as nonpunitive. Hendricks, 521 U.S. at 363. When viewed in the

context of Act 21, we conclude this general principle applies to both inpatient treatment

and the restrictions in Section 6404.2(a) that may be placed upon SVDCs who have been

transferred to outpatient treatment.      Moreover, our finding in Muniz that SORNA

registration is akin to probation is not applicable to the outpatient treatment requirements

at issue here. In Muniz we recognized the registration flowed from a criminal conviction,

required periodic meetings with law enforcement, and entailed potential criminal

prosecution for failure to comply. 164 A.3d at 1211-13. Here, SVDC designations result

from a finding that the individual possesses a mental abnormality or personality disorder,

which flows not from a conviction, but from an assessment by the Board. 42 Pa.C.S.

§6358.    Further, outpatient SVDCs meet with treatment providers rather than law

enforcement and violation of their treatment plans results in a return to inpatient treatment

rather than criminal consequences. 42 Pa.C.S §6404.2. Lastly, outpatient treatment,

which is provided to SVDCs through a treatment plan developed by DHS and the Board

and approved by the court, see 42 Pa.C.S. §§6404(c), 6404.1, has never been historically

regarded as punishment. See Williams II, 832 A.2d at 977 (“counseling does not serve

punitive ends notwithstanding its use as a condition of probation or parole” and

“counseling, by its very nature, is rehabilitative”). We therefore conclude this factor

weighs in favor of finding Act 21 nonpunitive.

           iii. Are the restrictions triggered only on a finding of scienter?

       Our analysis of this factor directly aligns with our analysis in Butler II in which we

stated:
       Our analysis of this factor in the present case is necessarily distinguishable
       from Muniz. In Muniz, we held the question of scienter made little difference
       because past criminal conduct is a necessary beginning point for all
       registration statutes such as SORNA. By comparison, although a criminal


                                     [J-102-2019] - 25
       conviction is also the necessary beginning point for the SVP determination
       process, the imposition of the RNC requirements is not based upon criminal
       conduct at all. Instead, the “‘determination is made based on a mental
       abnormality or personality disorder rather than one’s criminal intent.’”
       Williams II, 832 A.2d at 978, quoting Hendricks, 521 U.S. at 362 (internal
       quotations omitted). Accordingly, the RNC requirements are not triggered
       on the basis of a finding of scienter and this factor thus weighs in favor of
       finding the requirements are nonpunitive.
Butler II, slip op. at 26-27. In the same way the RNC requirements are imposed upon

SVPs, Act 21 applies to SVDCs, not based on proof of criminal intent, but on a

determination that the individual has a mental abnormality or personality disorder. 42

Pa.C.S. §6403(d). Furthermore, only a juvenile adjudication is required for Act 21 to

apply, 42 Pa.C.S. §6403(a)(1), and a juvenile adjudication “is not a conviction of [a]

crime[.]” 42 Pa.C.S. §6354(a). As criminal conduct is not the trigger for Act 21 to apply,

and as it applies only after a determination that an individual has a mental abnormality or

personality disorder, this factor weighs in favor of finding Act 21 nonpunitive.
    iv. Are the traditional aims of punishment — retribution and deterrence —
                                     promoted?
       Although we recognize deterrence might be a natural consequence of lifetime

inpatient or outpatient treatment, we are not persuaded Act 21 is intended to promote

deterrence. We are cognizant that individuals “who cannot control their behavior due to

a mental abnormality or personality disorder, are unlikely to be deterred from re-offending

even by threats of confinement.” Butler II, slip op. at 27, citing Williams II, 832 A.2d at

978 (internal citations omitted). Similarly, as DHS has represented that SVDCs are not

subject to strategies that can be construed as punishment, and appellant does not dispute

this representation, “it is difficult to conclude that persons confined under [Act 21] are

being punished.” Hendricks, 521 U.S. at 363 (internal quotation marks omitted). Act 21

does not apply to SVDCs based upon criminal conduct but upon a finding of a mental

abnormality or personality disorder, 42 Pa.C.S. §6403(d), and further, no criminal



                                     [J-102-2019] - 26
conviction is required at all but only a juvenile adjudication. 42 Pa.C.S. §6403(a)(1); 42

Pa.C.S. §6354(a) (juvenile adjudication is not criminal conviction). See also Butler II, slip

op. at 27 (distinguishing Muniz because RNC requirements were not imposed based on

criminal conviction but on subsequent finding of mental abnormality or personality

disorder). As such, we conclude Act 21 promotes neither deterrence nor retribution,

which “affix[es] culpability for prior criminal conduct[.]” Muniz, 164 A.3d at 1215 (internal

quotation and citation omitted). Therefore, we find this factor weighs in favor of finding

Act 21 nonpunitive.

                      v. Does the statute apply to criminal conduct?
       In Butler II we stated:
       Our analysis of this factor also significantly differs from our analysis in
       Muniz, where we concluded it held little weight. Again, although a criminal
       conviction is a necessary starting point for the SVP determination process,
       the RNC requirements are “not applied to conduct at all, but to an
       individual’s status as suffering from a serious psychological defect[,]”
       Williams II, 832 A.2d at 978, such that “the individual [is] likely to engage in
       predatory sexually violent offenses.” 42 Pa.C.S. §9799.12. We conclude
       this factor weighs in favor of finding the RNC requirements to be
       nonpunitive.
Butler II, slip op. at 28 (brackets in original). Likewise, Act 21 does not apply to conduct,

but to an SVDC’s status as having “a mental abnormality or personality disorder which

results in serious difficulty in controlling sexually violent behavior that makes the person

likely to engage in an act of sexual violence[.]” 42 Pa.C.S. §6403(d). Moreover, as stated

above, the starting point for the SVDC determination process is a juvenile adjudication,

42 Pa.C.S. §6403(a), which “is not a conviction of [a] crime[.]” 42 Pa.C.S. §6354(a).

Accordingly, this factor weighs in favor of finding Act 21 nonpunitive.

      vi. Is the statute rationally related to an alternate nonpunitive purpose?
       There is no dispute regarding this factor, which “is a most significant factor in our

determination that the statute’s effects are not punitive.” Williams II, 832 A.2d at 979


                                     [J-102-2019] - 27
(internal citation, quotation, and brackets omitted).     Appellant concedes Act 21 is

“rationally related to a purpose other than punishment and, therefore, this factor weighs

against finding [Act 21] to be punitive.” Appellant’s Brief at 41. Indeed, the non-punitive

purposes of Act 21 are clear: protecting the public from SVDCs “who, due to mental

abnormality or personality disorder, have serious difficulty in controlling sexually violent

behavior[;]” and to provide “for involuntary treatment for said persons.” 42 Pa.C.S. §6401.

The Act 21 restrictions promote these express legislative goals by committing SVDCs to

inpatient treatment away from the public until they no longer have difficulty controlling

sexually violent behavior and continuing to treat SVDCs in an outpatient setting, which is

“consistent with the protection of the public safety and appropriate control, care and

treatment of the [SVDC].” 42 Pa.C.S §6404(b)(2). As such, this factor weighs in favor of

finding Act 21 nonpunitive.

vii. Do the restrictions appear excessive in relation to the alternative non-punitive
                                     purpose?
       We first recognize the concerns regarding excessiveness raised in Muniz and

Williams II are not relevant here. Muniz, 164 A.3d at 1218 (raising concerns regarding

SORNA’s over-inclusive nature); Williams II, 832 A.2d at 982-83 (raising concerns

regarding lack of judicial review or removal mechanism). See also Butler II, slip op. at

29-30 (finding over-inclusiveness and lack of removal mechanism concerns are not

relevant to excessiveness analysis). Act 21 is not over-inclusive as it applies only to

individuals who: (1) have been adjudicated delinquent for a serious act of sexual violence;

(2) were committed to an institution and remain in such institution upon attaining age 20

as a result of their adjudication for the act of sexual violence; and (3) are in need of

involuntary treatment due to a mental abnormality or personality disorder resulting in

serious difficulty controlling sexually violent behavior. 42 Pa.C.S. §6403(a). Furthermore,

Act 21 provides for an annual review to determine whether inpatient SVDCs should be


                                     [J-102-2019] - 28
moved to outpatient treatment, 42 Pa.C.S §6404(b)(2), and whether outpatient SVDCs

should be discharged from the program entirely. 42 Pa.C.S. §6404.2(f)(2).

       Appellant premises his argument regarding this factor on a claim the 2011

amendments are excessive because the onerous restrictions placed upon outpatient

SVDCs vastly exceed any public safety concerns regarding individuals who have already

been found to no longer have serious difficulty controlling their sexual behavior.

Appellant’s Brief at 41. Appellant’s argument is based on a clearly erroneous reading of

Act 21. In fact, Act 21 does not release SVDCs to outpatient treatment based on a general

finding that they no longer have serious difficulty controlling their sexual behavior, but

instead upon a finding “the person no longer has serious difficulty in controlling sexually

violent behavior in an inpatient setting[.]” 42 Pa.C.S. §6404(c)(1) (emphasis added).

The 2011 amendments act as a safeguard to ensure SVDCs are able to control their

sexual behavior in public settings before being discharged from the program; if SVDCs

are “having serious difficulty controlling sexually violent behavior in an outpatient

setting[,]” they are returned to inpatient treatment. 42 Pa.C.S. §6404.2(e) (emphasis

added). Rather than being excessive, the 2011 amendments provide a necessary second

level of public protection and SVDC treatment. Accordingly, we conclude the Act 21

restrictions are not excessive in relation to the statute’s primary purposes of protecting

the public and providing treatment to SVDCs, and this factor weighs in favor of finding Act

21 nonpunitive.

                               viii. Balancing of Factors

       Despite the fact that Act 21 imposes obvious affirmative disabilities or restraints

upon SVDCs, our review of the remaining Mendoza-Martinez factors leads to the

conclusion the statutory scheme is not punitive in intent or effect. Act 21 provides

treatment to SVDCs rather than imposing restrictions that were historically considered




                                    [J-102-2019] - 29
punishment, and does not promote the typically punitive goals of deterrence and

retribution. Furthermore, Act 21 protects the public from SVDCs, who have never been

convicted of a crime, but are subject to the statutory restrictions because they are

dangerously mentally ill. Lastly, Act 21, including the 2011 amendments, cannot be said

to be excessive in light of the danger posed to the public by SVDCs. Based on all of the

above, we conclude Act 21 does not constitute criminal punishment.

                                     IV. Conclusion

       Our finding that the challenged provisions of Act 21 do not constitute criminal

punishment dictates our conclusion that appellant’s present claims pursuant to Muniz and

Butler I fail; both appellant’s ex post facto claims and his Apprendi/Alleyne due process

claims require a finding that the statutory regime at issue constitutes criminal punishment.

See Muniz, 164 A.3d at 1208 (ex post facto claims depend upon finding sanctions

constitute criminal punishment); Lee, 935 A.2d at 880 (due process claims under

Apprendi and Alleyne cannot succeed where sanctions do not constitute punishment).

Accordingly, we affirm the order of the Superior Court.14

       Chief Justice Saylor and Justices Baer, Todd, Donohue, Wecht and Mundy join

this opinion.




14 We need not reach the OAG’s additional argument based on Oregon v. Ice that
Apprendi and Alleyne do not apply to SVDC determinations under Act 21. OAG’s Brief
at 72-83.


                                     [J-102-2019] - 30